DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Price nor Holtz does not teach dynamically modifying a rundown for a live video production. Applicant additionally submits that the cited prior art does not teach “wherein the orchestration engine is further configured to dynamically adjust the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface.” Remarks, p. 11.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 is rejected under 35 USC § 103 over a combination of Holtz et al. (US 2017/0118533) and Price (US 8898713).
As presented in the claim rejections, Holtz teaches an orchestration engine configured to learn variations of the projected ROI performance to establish an optimal prioritization ([0033], “The analytics system may use this historical pricing information to automatically determine a best pricing ROI for an advertisement/advertisement campaign. For example, an optimum pricing ROI may be determined for a specific content type, creative and placement.” [0062], [0085], [0120]).
Price teaches:
optimal prioritization for a rundown for video production, with a rundown defining an assembly of a running order for the video production (Col. 3, lines 29 -39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 4, line 66 to col. 5, line 16, “The user preferences 206 may also include a preferred order for viewing various content items 104. The ordering preferences may indicate specific content items 104 or the order may specify general classes of content items and a preferred consumption order relative to other classes of content items 104.” Col. 6, lines 9-29; Col. 12, lines 16-25; Col. 12, lines 44-56, “At 518, the videos are ordered based on the user preferences received at 504. When the user 116 indicates a specific viewing order 506 the videos may be ordered in that manner. The ordering may also be based on the rank assigned to the videos at 510.”);
dynamically adjusting the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface (Col. 3, lines 29-39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 5, lines 30-59; Col. 12, lines 16-25; Col. 12, lines 44-56; Col. 13, lines 31-38, “Following 524, process 500 may return to 510 and modify subsequent rankings based on the observations. This modification may iteratively improve the rankings, and thus, the videos provided to the user 116 over time.” Figs. 2, 5).
Considering Holtz’s teaching for live production ([0042], [0130]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtz with Price wherein the orchestration engine is further configured to dynamically adjust the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface. The modification would allow users to access media content in a personalized manner without requiring significant effort to locate interesting and relevant content (see Price: Col. 1, lines 26-31).

The foregoing remarks similarly apply to claims 8 and 17. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With regard to claim 17, claim limitation “analytics means for generating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “generating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An algorithm executed by a processor and hardware ([0051-[0058], [0066], Figs. 4-5).

With regard to claim 17, claim limitation “recommendation means for monitoring and identifying” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “monitoring and identifying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An algorithm executed by a processor and hardware ([0051-[0058], [0066], Figs. 4-5).

With regard to claim 17, claim limitation “ROI projecting means for accessing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “accessing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An algorithm executed by a processor and hardware ([0051-[0058], [0066], Figs. 4-5).

With regard to claim 17, claim limitation “orchestration means for learning” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language learning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An algorithm executed by a processor and hardware ([0051-[0058], [0066], Figs. 4-5).

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Holtz et al. (US 2017/0118533) and Price (US 8898713). 

Regarding claim 1, Holtz teaches a system for orchestrating automation of live production and channel playout ([0042], [0057], Fig. 1), the system comprising:
an analytics engine configured to generate historical performance metrics based on a historical archive review and prioritization of media content ([0034], “Aspects may include the generation and maintenance of advertising metrics for use in automatically driving content creation, selection and programming mix. For example, data regarding historical programming and sales may be used to automatically identify and prioritize the topics that best perform for both viewership and revenue.” [0037], [0059], “System 100 also includes an analytics system 30 that generates a plurality of advertising metrics from data originating from a plurality of content viewing devices. … Information may be continually mined from video players on the content viewing devices in order to provide content/advertisement viewing history information to the analytics system.” [0102]-[0103]; That is, content selected by users for viewing is “prioritized” (i.e., “designated as more important,” see definition of “prioritize” by Lexico.com) by users.),
wherein the analytics engine includes a platform performance metrics module configured to generate performance metrics for at least one downstream platform with at least one of
targeted consumer profiles ([0033], “Performance metrics may be received and used to update the advertising metrics. Such performance measurements may include, e.g., information regarding demographics, geo-location, client profiles,….”),
advertiser interests and predictive ROI based on content type,
duration,
real time trends and performance metrics;
a recommendation engine configured to monitor and identify at least one topic of interest that aligns with the generated historical performance metrics for decisioning ([0033]-[0034], [0102], “The metrics and received information may be used, not only to select an advertisement for presentation at a content viewing device, but may also be used for the creation of content itself. Thus, the metrics and information may be used to identify a topic of interest or that would generate a maximum number of views or that would combine with an advertisement to generate a maximum number of views to a particular audience so that an optimum content/advertising combination may be created.”),
wherein the recommendation engine includes a ROI projector ([0105], “Thus, the generation of content at 420, or the identification of content for generation, may include analyzing what combination of content and advertisement works best, e.g., provides the highest ROI. Thus, content may be created and advertisements may be selected to form a content and advertisement combination that maximizes an estimated ROI.” [0108]) configured to access at least one of social and interactive platforms to derive
at least one level of interest for a specific content type and categories for selection ([0102], “The metrics and received information may be used, not only to select an advertisement for presentation at a content viewing device, but may also be used for the creation of content itself. Thus, the metrics and information may be used to identify a topic of interest or that would generate a maximum number of views or that would combine with an advertisement to generate a maximum number of views to a particular audience so that an optimum content/advertising combination may be created. Thus, at 420, the system may use the advertising metrics and any of the received advertising profile, content metadata, social media information, QoE metrics, and advertisement pricing information to identify content for creation. This may include, e.g., identifying trending topics, topics of general interest, types of content, etc. that are of particular interest to consumers.”) and
duration of engagement based on the generated historical performance metrics for decisioning ([0067], [0103], “The creation of content may be based on any of viewing performance metrics, social media topic trend metrics, social media content sharing metrics, and advertising performance metrics. Social media content sharing metrics may include a quantity and/or duration of the sharing, e.g., minutes, hours, days, weeks, etc.”) and
the generated performance metrics for at least one downstream platform ([0102], “The metrics and received information may be used, not only to select an advertisement for presentation at a content viewing device, but may also be used for the creation of content itself.” [0103]),
to generate a projected ROI performance based on historical metrics ([0033], “Aspects may include the generation and maintenance of advertising metrics for use in automatically performing an ROI analysis for advertisement pricing and sales.” [0082], “historical programming and sales may be used to define and prioritize topics for media content and advertisements that provide the best performance for both viewership and/or revenue. In addition, ad styles, target profiles may be identified and prioritized using content and advertisement analytics. This may include accounting for duration, placement, targeting, and messaging, among others. The content and advertisement analytics may be used to identify a best ROI through a combination of both content and advertisements.”);
an orchestration engine configured to learn variations of the projected ROI performance to establish an optimal prioritization ([0033], “The analytics system may use this historical pricing information to automatically determine a best pricing ROI for an advertisement/advertisement campaign. For example, an optimum pricing ROI may be determined for a specific content type, creative and placement.” [0062], [0085], [0120]); and
a media content distribution server configured to distribute media content for the live video production ([0042], “Media content may be presented in any of various formats, including, among others, live, OTT, OVP, VoD, TV everywhere, over social media, via traditional broadcast, etc.” [0045], [0071], “System 100 may be connected to a media broadcast facility as well as to various servers including content delivery servers, ad servers, social media servers, application servers, and at least one local host server via a network.” [0073]).

Holtz does not expressly teach the optimal prioritization is for a rundown for live video production, with the rundown defining an assembly of a running order for the live video production. Holtz also does not expressly teach that the media content distribution server is configured to distribute the media content for the live video production based on the established optimal prioritization and the running order for the rundown. Holtz also does not expressly teach wherein the orchestration engine is further configured to generate a user interface configured to receive weighting factors for at least a portion of the historical performance metrics, at least one topic of interest that aligns with the generated historical performance metrics for decisioning, and the generated performance metrics for at least one downstream platform configured to receive the live video production including the media content, and wherein the orchestration engine is further configured to dynamically adjust the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface.
Price teaches:
optimal prioritization for a rundown for video production, with a rundown defining an assembly of a running order for the video production (Col. 3, lines 29 -39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 4, line 66 to col. 5, line 16, “The user preferences 206 may also include a preferred order for viewing various content items 104. The ordering preferences may indicate specific content items 104 or the order may specify general classes of content items and a preferred consumption order relative to other classes of content items 104.” Col. 6, lines 9-29; Col. 12, lines 16-25; Col. 12, lines 44-56, “At 518, the videos are ordered based on the user preferences received at 504. When the user 116 indicates a specific viewing order 506 the videos may be ordered in that manner. The ordering may also be based on the rank assigned to the videos at 510.”);
a media content distribution server configured to distribute media content for the video production based on the established optimal prioritization and the running order for the rundown (Col. 4, lines 5-10; Col. 3, lines 29 -39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 12, lines 16-25; Col. 12, lines 44-56; Fig. 5);
generating a user interface (Col. 7, line 47 to col. 8, line 65; Fig. 3) configured to receive weighting factors for at least a portion of historical performance metrics (Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2),
at least one topic of interest that aligns with the generated historical performance metrics for decisioning (Col. 4, lines 21-25, “The user preferences 206 may include, for example, a genre, keywords, a friends list, a publication time, a length, a source, a language, a person, geography, consumption history, preferred order for consuming content items, or the like.” Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2), and
performance metrics for at least one downstream platform configured to receive media content (Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2), and
dynamically adjusting the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface (Col. 3, lines 29-39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 5, lines 30-59; Col. 12, lines 16-25; Col. 12, lines 44-56; Col. 13, lines 31-38, “Following 524, process 500 may return to 510 and modify subsequent rankings based on the observations. This modification may iteratively improve the rankings, and thus, the videos provided to the user 116 over time.” Figs. 2, 5).
Considering Holtz’s teaching for live production ([0042], [0130]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtz with Price such that the optimal prioritization is for a rundown for live video production, with the rundown defining an assembly of a running order for the live video production, such that the media content distribution server is configured to distribute the media content for the live video production based on the established optimal prioritization and the running order for the rundown, wherein the orchestration engine is further configured to generate a user interface configured to receive weighting factors for at least a portion of the historical performance metrics, at least one topic of interest that aligns with the generated historical performance metrics for decisioning, and the generated performance metrics for at least one downstream platform configured to receive the live video production including the media content, and wherein the orchestration engine is further configured to dynamically adjust the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface. The modification would allow users to access media content in a personalized manner without requiring significant effort to locate interesting and relevant content (see Price: Col. 1, lines 26-31).

The ground(s) of rejection presented with respect to claim 1 under 35 USC § 103 are similarly applicable to claim 8.

The ground(s) of rejection presented with respect to claim 1 under 35 USC § 103 are similarly applicable to claim 17.

Regarding claim 9, the combination further teaches wherein the orchestration engine is further configured to generate the user interface (Price: Col. 7, line 47 to col. 8, line 65; Fig. 3) that is configured to receive
weighting factors for at least a portion of the historical performance metrics (Price: Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2),
at least one topic of interest that aligns with the generated historical performance metrics for decisioning (Price: Col. 4, lines 21-25, “The user preferences 206 may include, for example, a genre, keywords, a friends list, a publication time, a length, a source, a language, a person, geography, consumption history, preferred order for consuming content items, or the like.” Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2), and
the generated performance metrics for at least one downstream platform configured to receive the live video production including the media content (Price: Col. 5, lines 30-59, “The memory 204 may further include a content ranking module 210. The content ranking module 210 may be configured to rank the content items 104 identified by the content aggregation module 208 according to the user preferences 206. The content ranking module 210 may use any or all of the factors included in the user preferences 206. The factors may also receive different weights. For example, language may be heavily weighted so that content items 104 which are not in the user's preferred language receive a low ranking. The user 116 may manually select a weighting, initial weightings may be provided as default settings, or weightings may be derived automatically upon analysis of consumption history.” Fig. 2; Holtz: [0042], [0130]).

Regarding claim 10, the combination further teaches wherein the orchestration engine is further configured to dynamically adjust the established optimal prioritization and the assembly of the running order for the rundown in response to an adjustment of the weighting factors received by the user interface (Price: Col. 3, lines 29-39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 5, lines 30-59; Col. 12, lines 16-25; Col. 12, lines 44-56; Col. 13, lines 31-38, “Following 524, process 500 may return to 510 and modify subsequent rankings based on the observations. This modification may iteratively improve the rankings, and thus, the videos provided to the user 116 over time.” Figs. 2, 5).

Regarding claims 2, 11, and 18, the combination further teaches wherein the orchestration engine is further configured to embed an additional graphic relating to the identified at least one topic of interest into the live video production (Price: Col. 7, line 47 to col. 8, line 65; Col. 4, lines 56-60, “The user interface 300 may include a series of drop-down menus 302, or other user interface elements, for the user 116 to select categories of user preferences. For example, the user 116 may select ‘genre,’ ‘keywords,’ and ‘publication time’ as three factors for identifying a content item 104.” Fig. 3).

Regarding claims 3, 12, and 19, the combination further teaches wherein the analytics engine is further configured to monitor viewership of the live video production and to dynamically update the established optimal prioritization and the assembly of the running order for the rundown based on feedback data of the monitored viewership (Price: Col. 3, lines 29-39, “In some implementations, the aggregate content item 112 may be a series of video files selected from the content items 104 available on the network(s) 102. The selections of which files to include may be based on user preferences and the ordering of the separate videos within the aggregate content item 112 may be based on relevance ranking, user-specified ordering, and the like.” Col. 5, lines 30-59; Col. 12, lines 16-25; Col. 12, lines 44-56; Col. 13, lines 10-30, “At 524, user interaction with the video program is observed.” Col. 13, lines 31-38, “Following 524, process 500 may return to 510 and modify subsequent rankings based on the observations. This modification may iteratively improve the rankings, and thus, the videos provided to the user 116 over time.” Figs. 2, 5).

Regarding claims 4, 13, and 20, the combination further teaches wherein the orchestration engine is configured to dynamically update the established optimal prioritization and the assembly of the running order for the rundown by dropping a story based on the feedback data of the monitored viewership (Price: Col. 13, lines 31-38, “Following 524, process 500 may return to 510 and modify subsequent rankings based on the observations. This modification may iteratively improve the rankings, and thus, the videos provided to the user 116 over time. For example, videos similar to a video that the user 116 skipped or gave a low ranking may have points subtracted from the score that the content ranking module 210 would have otherwise assigned.” Col. 5, line 60 to col. 6, line 8, “The content filtering module 212 may be configured to remove content items 104 that have a low ranking assigned by the content ranking module 210.”).
Regarding claims 5, 14, and 21, the combination further teaches wherein the orchestration engine is configured to use at least one of infrastructure as code and configuration as code to establish the optimal prioritization and the assembly of the running order for the rundown for the live video production (Holtz: [0023], “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software components, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise.” Price: Col. 9, lines 51-67, “These processes are each illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, or a combination thereof.”).

Claims 6-7, 14-15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Holtz, Price, and Sanghavi et al. (US 2018/0367861).

Regarding claims 6, 15, and 22, the combination teaches the limitations specified in claims 1, 8, and 17; however, the combination does not expressly teach that the analytics engine is configured to monitor a video output signal of the live video production to identify an error with content delivery of the live video production, with the error being one of a blackout, a program output freeze, an audio lip sync misalignment and a pixelization error.
Sanghavi teaches monitoring a video output signal to identify an error with content delivery, with the error being one of a blackout ([0086], “If for some reason the live content on the generated binge watching playlist is not yet available (i.e. delayed release) yet was scheduled to be viewed by the user, the Content Provider Server API may inform such status to the user on the user device.” [0087], “Any unavailable live content may be rescheduled accordingly. For example, the binge watching playlist may be modified by the user device and/or the Content Provider Server API may reorder the currently unavailable live content to be played after a current live content.”), a program output freeze, an audio lip sync misalignment and a pixelization error.
In view of Sanghavi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination that the analytics engine is configured to monitor a video output signal of the live video production to identify an error with content delivery of the live video production, with the error being one of a blackout, a program output freeze, an audio lip sync misalignment and a pixelization error. The modification would enable a combined system to identify errors that may require resolution. The modification would serve to improve the overall user experience.

Regarding claims 7, 16, and 23. The system according to claim 6, wherein the orchestration engine is configured to dynamically update the established optimal prioritization and the assembly of the running order for the rundown in response to the identified error of the content delivery (Sanghavi: [0086], “If for some reason the live content on the generated binge watching playlist is not yet available (i.e. delayed release) yet was scheduled to be viewed by the user, the Content Provider Server API may inform such status to the user on the user device.” [0087], “Any unavailable live content may be rescheduled accordingly. For example, the binge watching playlist may be modified by the user device and/or the Content Provider Server API may reorder the currently unavailable live content to be played after a current live content.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Horn et al. (US 2020/0120367) discloses, by utilizing consumption history data specific to a user, or consumption history data for a demographic associated with the user, the present application discloses an automated content curation solution capable of identifying content likely to be desirable to the user ([0010]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426